Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bruce W. Koenig appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2006) complaint, and denying his motion for relief from judgment, Fed.R.Civ.P. 59. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Koenig v. Stouffer, No. 1:12-cv-00690-JFM, 2013 WL 625337 (D.Md. Feb. 19, 2013); Koenig v. Stouffer, No. l:12-cv-00690-JFM (D. Md. filed Oct. 16, 2013; entered Oct. 17, 2013). We deny Appellees’ motion to strike Koenig’s pro se supplemental informal brief, and deny Koenig’s motion for preparation of a transcript at government expense. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.